 


 HR 7213 ENR: Countering Weapons of Mass Destruction Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 7213 
 
AN ACT 
To amend the Homeland Security Act of 2002 to establish the Countering Weapons of Mass Destruction Office, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Countering Weapons of Mass Destruction Act of 2018.  2.Countering Weapons of Mass Destruction Office (a)In generalTitle XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.) is amended— 
(1)in the title heading, by striking Domestic Nuclear Detection Office and inserting Countering Weapons of Mass Destruction Office;  (2)by striking section 1901 and inserting the following: 
 
1900.DefinitionsIn this title: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary for the Countering Weapons of Mass Destruction Office.  
(2)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).  (3)OfficeThe term Office means the Countering Weapons of Mass Destruction Office established under section 1901(a).  
(4)Weapon of mass destructionThe term weapon of mass destruction has the meaning given the term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).  ACountering Weapons of Mass Destruction Office 1901.Countering Weapons of Mass Destruction Office (a)EstablishmentThere is established in the Department a Countering Weapons of Mass Destruction Office.  
(b)Assistant SecretaryThe Office shall be headed by an Assistant Secretary for the Countering Weapons of Mass Destruction Office, who shall be appointed by the President.  (c)ResponsibilitiesThe Assistant Secretary shall serve as the Secretary’s principal advisor on— 
(1)weapons of mass destruction matters and strategies; and  (2)coordinating the efforts of the Department to counter weapons of mass destruction.  
(d)DetailsThe Secretary may request that the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Attorney General, the Nuclear Regulatory Commission, and the heads of other Federal agencies, including elements of the intelligence community, provide for the reimbursable detail of personnel with relevant expertise to the Office.  (e)TerminationThe Office shall terminate on the date that is 5 years after the date of the enactment of the Countering Weapons of Mass Destruction Act of 2018.;  
(3)by adding at the end the following:  BMission of the Office 1921.Mission of the OfficeThe Office shall be responsible for coordinating with other Federal efforts and developing a strategy and policy for the Department to plan for, detect, and protect against the importation, possession, storage, transportation, development, or use of unauthorized chemical, biological, radiological, or nuclear materials, devices, or agents in the United States and to protect against an attack using such materials, devices, or agents against the people, territory, or interests of the United States.  
1922.Relationship to other Department components and Federal agencies 
(a)In generalThe authority of the Assistant Secretary under this title shall not affect or diminish the authority or the responsibility of any officer of the Department or any officer of any other Federal agency with respect to the command, control, or direction of the functions, personnel, funds, assets, or liabilities of any component of the Department or any other Federal agency.  (b)Office for strategy, policy, and plansNot later than one year after the date of the enactment of the Countering Weapons of Mass Destruction Act of 2018, the Assistant Secretary shall, in coordination with the Under Secretary for Strategy, Policy, and Plans, submit to the appropriate congressional committees a strategy and implementation plan to direct programs within the Office and to integrate those programs with other programs and activities of the Department.  
(c)Federal Emergency Management AgencyNothing in this title or any other provision of law may be construed to affect or reduce the responsibilities of the Federal Emergency Management Agency or the Administrator of the Agency, including the diversion of any asset, function, or mission of the Agency or the Administrator of the Agency.;   (4)by striking section 1905;  
(5)by redesignating sections 1902, 1903, 1904, 1906, and 1907 as sections 1923, 1924, 1925, 1926, and 1927, respectively, and transferring such sections to appear after section 1922, as added by paragraph (3);  (6)in section 1923, as redesignated— 
(A)in the section heading, by striking Mission of Office and inserting Responsibilities; and  (B)in subsection (a)(11), by striking Domestic Nuclear Detection Office and inserting Office;  
(7)in section 1925, as redesignated, in subsection (a), in the first sentence, by striking section 1902 and inserting section 1923;  (8)in section 1926, as redesignated— 
(A)in the matter preceding paragraph (1)— (i)by striking Director for Domestic Nuclear Detection and inserting Assistant Secretary; and  
(ii)by striking paragraphs (6) and (7) of section 1902(a) and inserting section 1923; and  (B)in paragraph (2), by striking paragraphs (6) and (7) of section 1902(a) and inserting section 1923;  
(9)in section 1927, as redesignated— (A)in subsection (a)(1)(C), in the matter preceding clause (i), by striking Director of the Domestic Nuclear Detection Office and inserting Assistant Secretary; and  
(B)in subsection (c), by striking section 1902 and inserting section 1923; and  (10)by inserting after section 1927, as redesignated, the following: 
 
1928.Securing the Cities program 
(a)EstablishmentThe Secretary, through the Assistant Secretary, shall establish a program, to be known as the Securing the Cities or STC program, to enhance the ability of the United States to detect and prevent terrorist attacks and other high-consequence events utilizing nuclear or other radiological materials that pose a high risk to homeland security in high-risk urban areas.  (b)ElementsThrough the STC program the Secretary shall— 
(1)assist State, local, Tribal, and territorial governments in designing and implementing, or enhancing existing, architectures for coordinated and integrated detection and interdiction of nuclear or other radiological materials that are out of regulatory control;  (2)support the development of an operating capability to detect and report on nuclear and other radiological materials out of regulatory control;  
(3)provide resources to enhance detection, analysis, communication, and coordination to better integrate State, local, Tribal, and territorial assets into Federal operations;  (4)facilitate alarm adjudication and provide subject matter expertise and technical assistance on concepts of operations, training, exercises, and alarm response protocols;  
(5)communicate with, and promote sharing of information about the presence or detection of nuclear or other radiological materials among appropriate Federal, State, local, Tribal, and territorial government agencies, in a manner that ensures transparency with the jurisdictions designated under subsection (c);  (6)provide augmenting resources, as appropriate, to enable State, local, Tribal, and territorial governments to sustain and refresh their capabilities developed under the STC program;  
(7)monitor expenditures under the STC program and track performance in meeting the goals of the STC program; and  (8)provide any other assistance the Secretary determines appropriate.  
(c)Designation of jurisdictions 
(1)In generalIn carrying out the STC program under subsection (a), the Secretary shall designate jurisdictions from among high-risk urban areas under section 2003.  (2)Congressional notificationThe Secretary shall notify the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate not later than 3 days before the designation of a new jurisdiction under paragraph (1) or any change to a jurisdiction previously designated under that paragraph.  
(d)Accountability 
(1)Implementation plan 
(A)In generalThe Secretary shall develop, in consultation with relevant stakeholders, an implementation plan for carrying out the STC program that includes— (i)a discussion of the goals of the STC program and a strategy to achieve those goals;  
(ii)performance metrics and milestones for the STC program;  (iii)measures for achieving and sustaining capabilities under the STC program; and  
(iv)costs associated with achieving the goals of the STC program.  (B)Submission to CongressNot later than one year after the date of the enactment of the Countering Weapons of Mass Destruction Act of 2018, the Secretary shall submit to the appropriate congressional committees and the Comptroller General of the United States the implementation plan required by subparagraph (A).  
(2)Report requiredNot later than one year after the submission of the implementation plan under paragraph (1)(B), the Secretary shall submit to the appropriate congressional committees and the Comptroller General a report that includes— (A)an assessment of the effectiveness of the STC program, based on the performance metrics and milestones required by paragraph (1)(A)(ii); and  
(B)proposals for any changes to the STC program, including an explanation of how those changes align with the strategy and goals of the STC program and, as appropriate, address any challenges faced by the STC program.  (3)Comptroller General reviewNot later than 18 months after the submission of the report required by paragraph (2), the Comptroller General of the United States shall submit to the appropriate congressional committees a report evaluating the implementation plan required by paragraph (1) and the report required by paragraph (2), including an assessment of progress made with respect to the performance metrics and milestones required by paragraph (1)(A)(ii) and the sustainment of the capabilities of the STC program.  
(4)Briefing and submission requirementsBefore making any changes to the structure or requirements of the STC program, the Assistant Secretary shall— (A)consult with the appropriate congressional committees; and  
(B)provide to those committees— (i)a briefing on the proposed changes, including a justification for the changes;  
(ii)documentation relating to the changes, including plans, strategies, and resources to implement the changes; and  (iii)an assessment of the effect of the changes on the capabilities of the STC program, taking into consideration previous resource allocations and stakeholder input. .  
(b)References and construction 
(1)In generalAny reference in any law, regulation, document, paper, or other record of the United States to— (A)the Domestic Nuclear Detection Office shall be deemed to be a reference to the Countering Weapons of Mass Destruction Office; and  
(B)the Director for Domestic Nuclear Detection shall be deemed to be a reference to the Assistant Secretary for the Countering Weapons of Mass Destruction Office.  (2)ConstructionSections 1923 through 1927 of the Homeland Security Act of 2002, as redesignated by subsection (a), shall be construed to cover the chemical and biological responsibilities of the Assistant Secretary for the Countering Weapons of Mass Destruction Office.  
(3)AuthorityThe authority of the Director of the Domestic Nuclear Detection Office to make grants or enter into cooperative agreements is transferred to the Assistant Secretary for the Countering Weapons of Mass Destruction Office, and such authority shall be construed to include grants for all purposes of title XIX of the Homeland Security Act of 2002, as amended by this Act.  (c)Chief Medical Officer (1)RepealTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by striking section 516.  
(2)AmendmentTitle XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), as amended by subsection (a), is further amended by adding at the end the following:  CChief Medical Officer 1931.Chief Medical Officer (a)In generalThere is in the Office a Chief Medical Officer, who shall be appointed by the President. The Chief Medical Officer shall report to the Assistant Secretary.  
(b)QualificationsThe individual appointed as Chief Medical Officer shall be a licensed physician possessing a demonstrated ability in and knowledge of medicine and public health.  (c)ResponsibilitiesThe Chief Medical Officer shall have the responsibility within the Department for medical issues related to natural disasters, acts of terrorism, and other man-made disasters, including— 
(1)serving as the principal advisor on medical and public health issues to the Secretary, the Administrator of the Federal Emergency Management Agency, the Assistant Secretary, and other Department officials;  (2)providing operational medical support to all components of the Department;  
(3)as appropriate, providing medical liaisons to the components of the Department, on a reimbursable basis, to provide subject matter expertise on operational medical issues;  (4)coordinating with Federal, State, local, and Tribal governments, the medical community, and others within and outside the Department, including the Centers for Disease Control and Prevention and the Office of the Assistant Secretary for Preparedness and Response of the Department of Health and Human Services, with respect to medical and public health matters; and  
(5)performing such other duties relating to such responsibilities as the Secretary may require..  (3)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the item relating to section 516.  
(d)Workforce health and medical supportTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following:  710.Workforce health and medical support (a)In generalThe Under Secretary for Management shall be responsible for workforce-focused health and medical activities of the Department. The Under Secretary for Management may further delegate responsibility for those activities, as appropriate.  
(b)ResponsibilitiesThe Under Secretary for Management, in coordination with the Chief Medical Officer, shall— (1)provide oversight and coordinate the medical and health activities of the Department for the human and animal personnel of the Department;  
(2)establish medical, health, veterinary, and occupational health exposure policy, guidance, strategies, and initiatives for the human and animal personnel of the Department;  (3)as deemed appropriate by the Under Secretary, provide medical liaisons to the components of the Department, on a reimbursable basis, to provide subject matter expertise on occupational medical and public health issues;  
(4)serve as the primary representative for the Department on agreements regarding the detail of Commissioned Corps officers of the Public Health Service of the Department of Health and Human Services to the Department, except that components of the Department shall retain authority for funding, determination of specific duties, and supervision of such detailed Commissioned Corps officers; and  (5)perform such other duties relating to the responsibilities described in this subsection as the Secretary may require..  
(e)Transfers; abolishment 
(1)TransfersThe Secretary of Homeland Security shall transfer to— (A)the Countering Weapons of Mass Destruction Office all functions, personnel, budget authority, and assets of— 
(i)the Domestic Nuclear Detection Office, as in existence on the day before the date of the enactment of this Act; and  (ii)the Office of Health Affairs, as in existence on the day before the date of the enactment of this Act, except for the functions, personnel, budget authority, and assets of such office necessary to perform the functions specified in section 710 of the Homeland Security Act of 2002 (relating to workforce health and medical support), as added by this Act; and  
(B)the Management Directorate of the Department of Homeland Security all functions, personnel, budget authority, and assets of the Office of Health Affairs, as in existence on the day before the date of the enactment of this Act, that are necessary to perform the functions of such section 710.  (2)AbolishmentUpon completion of all transfers pursuant to paragraph (1)— 
(A)the Domestic Nuclear Detection Office of the Department of Homeland Security and the Office of Health Affairs of the Department of Homeland Security are abolished; and  (B)the positions of Assistant Secretary for Health Affairs and Director for Domestic Nuclear Detection are abolished.  
(f)Conforming amendments 
(1)Other officersParagraph (4) of section 103(d) of the Homeland Security Act of 2002 (6 U.S.C. 113(d)) is amended by striking A Director for Domestic Nuclear Detection and inserting An Assistant Secretary for the Countering Weapons of Mass Destruction Office.  (2)National Biosurveillance Integration CenterSection 316(a) of the Homeland Security Act of 2002 (6 U.S.C. 195b(a)) is amended by striking Secretary shall and inserting Secretary, acting through the Assistant Secretary for the Countering Weapons of Mass Destruction Office, shall.  
(3)International cooperationSection 317(f) of the Homeland Security Act of 2002 (6 U.S.C. 195c(f)) is amended by striking the Chief Medical Officer, and inserting the Assistant Secretary for the Countering Weapons of Mass Destruction Office,.  (4)Functions transferredSection 505(b) of the Homeland Security Act of 2002 (6 U.S.C. 315(b)) is amended— 
(A)by striking paragraph (4);  (B)by redesignating paragraph (5) as paragraph (4); and  
(C)in paragraph (4), as so redesignated, by striking through (4) and inserting through (3).  (5)Coordination of Department of Homeland Security efforts related to food, agriculture, and veterinary defense against terrorismSection 528(a) of the Homeland Security Act of 2002 (6 U.S.C. 321q(a)) is amended by striking Health Affairs, and inserting the Countering Weapons of Mass Destruction Office,.  
(g)Department of Homeland Security chemical, biological, radiological, and nuclear activitiesNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall provide a briefing and report to the appropriate congressional committees (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) on— (1)the organization and management of the chemical, biological, radiological, and nuclear activities of the Department of Homeland Security, including research and development activities, and the location of each activity under the organizational structure of the Countering Weapons of Mass Destruction Office;  
(2)a comprehensive inventory of chemical, biological, radiological, and nuclear activities, including research and development activities, of the Department of Homeland Security, highlighting areas of collaboration between components, coordination with other agencies, and the effectiveness and accomplishments of consolidated chemical, biological, radiological, and nuclear activities of the Department of Homeland Security, including research and development activities;  (3)information relating to how the organizational structure of the Countering Weapons of Mass Destruction Office will enhance the development of chemical, biological, radiological, and nuclear priorities and capabilities across the Department of Homeland Security;  
(4)a discussion of any resulting cost savings and efficiencies gained through activities described in paragraphs (1) and (2);  (5)information on how the Assistant Secretary for the Countering Weapons of Mass Destruction Office is coordinating with the Under Secretary of Science and Technology of the Department of Homeland Security on research and development activities; and  
(6)recommendations for any necessary statutory changes, or, if no statutory changes are necessary, an explanation of why no statutory or organizational changes are necessary.  (h)Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended— 
(1)by striking the item relating to section 516;  (2)inserting after the item relating to section 709 the following: 
 
 
Sec. 710. Workforce health and medical support.;  and 
(3)by striking the items relating to title XIX (including items relating to section 1901 through section 1907) and inserting the following:   Title XIX—Countering Weapons of Mass Destruction Office Sec. 1900. Definitions. Subtitle A—Countering Weapons of Mass Destruction Office Sec. 1901. Countering Weapons of Mass Destruction Office. Subtitle B—Mission of the Office Sec. 1921. Mission of the Office. Sec. 1922. Relationship to other Department components and Federal agencies. Sec. 1923. Responsibilities. Sec. 1924. Hiring authority. Sec. 1925. Testing authority. Sec. 1926. Contracting and grant making authorities. Sec. 1927. Joint annual interagency review of global nuclear detection architecture. Sec. 1928. Securing the Cities program. Subtitle C—Chief Medical Officer Sec. 1931. Chief Medical Officer..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 